Citation Nr: 1637963	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-25 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a left ankle sprain with Achilles tendon tear, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to November 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for his service-connected left ankle disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that a higher rating is warranted for the residuals of his left ankle disability.  He was seen by a private podiatrist in January 2015 and complained of pain in the Achilles region of the left foot and the plantar left heel.  He rated his symptoms as 6/10.  An examination disclosed that the left Achilles tendon was palpable and very firm to palpation.  Crepitus and a cracking sensation were noted on range of motion.  Ankle dorsiflexion was to less than 5 degrees above neutral.  

During the May 2016 videoconference hearing before the undersigned, the Veteran testified that he is only able to walk 100 feet.  He stated that his aching is more severe and that there is pain even when he is not walking.  

The Veteran argues, in effect, that his left ankle disability has increased in severity since the June 2014 VA examination.  The United States Court of Appeals for Veterans Claims has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment (VA and non-VA) he has received for his left ankle since 2014, and to submit authorizations for VA to secure records of any such private provider.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.    

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to assess the severity of his left ankle disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed, to include range of motion studies (with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, fatigue, use, etc.).  All findings should be described in detail.  The examiner should comment on any restrictions on occupational and daily activity functions due to these disabilities.

The examiner should include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board. 





The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




